Citation Nr: 1430706	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-50 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for skin cancer to include as due to Agent Orange exposure.

2. Entitlement to service connection for right knee degenerative joint disease.

3. Entitlement to service connection for left knee degenerative joint disease, to include as secondary to the right knee degenerative joint disease.

4. Entitlement to service connection for low back degenerative joint disease.

5. Entitlement to service connection for a neck disorder, to include as secondary to low back degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, J.A.Z.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Skin cancer

The Veteran claims his military service included service in Vietnam, exposing him to Agent Orange herbicides.  He believes because of that exposure, he developed skin cancer on his nose.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have one of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)  and 3.309(e). 

Service in Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The Board acknowledges that the Veteran's military service included service in Vietnam.  Accordingly, the evidence shows that the Veteran had service in the Republic of Vietnam during the Vietnam era and exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Skin cancer is not included on this list.

However, service connection may still be established on a direct basis, to include as due to herbicide exposure in service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that in-service treatment records and the Veteran's testimony at the March 2014 hearing, reflect the occurrence and treatment of a skin disorder during service.  Therefore, given the occurrence of a skin disorder during service and the Veteran's herbicide exposure in Vietnam, on remand the Veteran should be afforded an examination to determine the nature and etiology of his skin cancer or skin disorder, to include discussion of any relationship to herbicide exposure during service.

Right and left knee degenerative joint disease

The Veteran testified before the Board that he injured his right knee during service.  He stated that he was told by his private physician that the right knee disorder led to the left knee becoming disabled.  

The Board further notes that the Veteran testified he was currently receiving treatment for his knees from Dr. D. P. Adkison.  The most recent treatment record from Dr. Adkison is dated October 2007.  Therefore, all outstanding private treatment records from Dr. D. P. Adkison should be requested and obtained if available.  

Furthermore, the Board notes the Veteran has not been afforded a VA examination for his right and left knee degenerative joint disease. Given the Veteran's statements of causation and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the diagnosis and the etiology of the disabilities.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).


Low back degenerative joint disease and a neck disorder

The Veteran testified before the Board that he injured his low back while lifting heavy canisters of ammunitions during service.  The Veteran stated that his current neck disorder is secondary to his low back disability.  

The Veteran was afforded a VA examination in December 2012 for his low back disability where upon physical examination and a review of the evidence of record, the examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The examiner stated that the Veteran was seen once for a muscle strain in service, which resolved.  Subsequently the Veteran was released to regular duties.  At separation there was no indication of a back condition and no documentation of a chronic back condition in the intervening years, especially directly after separation from service. 

Here, the Board finds the December 2012 VA examination opinion inadequate as a clear rationale for the opinion was not provided.  While the VA examiner acknowledged the in-service occurrence of a low back muscle strain, the examiner did not discuss the Veteran's lay statements portraying a continuity of symptomatology.

Furthermore, the Veteran argues that his neck disorder is due to service or secondary to his low back disorder.  The Board finds that the opinions of record did not address secondary service connection to include aggravation on a secondary basis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As these issues are remanded, if it is found that the low back degenerative joint disease is at least as likely as not due to service, an opinion on whether the neck disorder was secondarily or aggravated by the low back disability should be obtained.

Finally, the Veteran testified at the Board hearing that he was scheduled for an appointment at the VA Medical Center for a follow-up regarding his back pain after the hearing.  It is also noted that the most recent VA treatment record is dated March 2010.  As such, all outstanding VA treatment records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of pertinent treatment since March 2010.

In addition, obtain all private treatment records (namely from Dr. D. P. Adkison) which have not been obtained already and are related to the Veteran's claims.  The Veteran should be contacted and requested to provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.

2. After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for an examination by an appropriate medical examiner for the purpose of determining the etiology of any current skin cancer or skin disorder.

Based upon the review of the record, the examination results, the examiner should provide an opinion as to whether it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's skin cancer or other skin disorder is related to his active military service, including in-service herbicide exposure.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

Additionally, the examiner should consider the Veteran's in-service treatment records and post-service treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate examiner regarding his claimed right knee and left knee degenerative joint disease, to include whether the left knee disability is secondary to the right knee disorder. 

The examiner is asked to determine whether it is at least as likely as not that any current right and left knee disabilities manifested during, or as a result of, active military service or to a compensable degree within one year of service discharge.  

In addition, if the examiner determines that the right knee disability is at least as likely as not due to the Veteran's military service, the examiner is asked to opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left knee disability is proximately due to or the result of his right knee disability.  Aggravation (permanent increase in severity beyond normal progression) of the claimed left knee disorder by the right knee disorder should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records and post-service treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate examiner regarding his claimed low back degenerative joint disease and neck disorder, to include whether the neck disorder is secondary to the low back disorder. 

The examiner is asked to determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current low back degenerative joint disease and neck disorder manifested during, or as a result of, active military service or arthritis to a compensable degree within one year of service discharge.  

In addition, if the examiner determines that the low back disorder is at least as likely as not due to the Veteran's military service, the examiner is asked to opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's neck disorder is proximately due to or the result of his low back disorder.  Aggravation (permanent increase in severity beyond normal progression) of the claimed neck disorder by the low back  disorder should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records and post-service treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Review the examination report(s) to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

